Title: To James Madison from William E. Hũlings, 8 February 1803
From: Hũlings, William E.
To: Madison, James


					
						Duplicate, Original Sea Natchez
						Sir
						New Orleans 8th. Feby. 1803
					
					The inclosed is a Copy of the Intendt’s. decree respecting the entry of Provisions.  There is no change whatever since I had the honour to address you under date of 26th. Jany. by the Schooner.    Capt. Danavre.  I am Sir &c.
					
						W. E. H
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
